DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments 

Entry of Amendments

Claim(s) 1, 3, 9, 20 have been amended.

Rejections under 35 USC 102 and 103
Applicant’s amendments filed 06/16/2021 with respect to Claim(s) 1-20 have been fully considered but they are not persuasive. 
Applicant(s) have amended independent claim(s) 1, 9 and 20 to patentably distinguish over prior art of Kim alone or in combination with others, however the Examiner believes that Kim alone or in combination with others still teaches the amended limitations.

Applicant's arguments with respect to Claim(s) 1-20 have been considered but are moot because the arguments do not apply to the reference(s) and/or ground(s) being used in the current rejection.

Claim(s) 1-20 herein.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4-10, 12-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20140354285; hereinafter Kim) in view of Cho et al. (US 20140320136).
Regarding claim 1, Kim teaches in figure(s) 1-5 a test circuit for display panels (display panel 100; figures 2,4), the test circuit comprising: 
(switch unit 130, SW1,SW2; figures 2,4) formed on the mother substrate (para. 7 - chip-on-glass (COG) or system-on-panel (SOP) technologies; para. 9 - array test unit may comprise an array test pad electrically connected to a plurality of data pads through a plurality of array test switches); 

    PNG
    media_image1.png
    651
    511
    media_image1.png
    Greyscale

first test leads (para. 6 - plurality of leads for connecting pixel-array substrates and driving circuits; leads of test units 150 connected to datapads DP1 …DP4m) formed on the mother substrate (COG/SOP); 
first test pads (pads unit 180 ATP1 …ATPm connected to 150) formed on the mother substrate (COG/SOP); and 
a second test pad (pads unit 180 connected to 130), a second test lead (wirings 134a,134b or D1 ...D8m; para. 6 - plurality of leads for connecting pixel-array substrates and driving circuits; leads of units 130), a third test pad (para. 77 -  pads of test signal wiring 174a..c for test unit 160,170) and a switch control line (CLA,CLB or T_gate_C1..3; figure 4) formed on the mother substrate (COG/SOP); 
wherein numbers of the switch units, the first test leads and the first test pads are the same (plurality array test pads ATP1 …ATPm based on each column); each of the first test leads is electrically connected to a corresponding one of the display panels (corresponding arrays of pixel unit 110 of display panel 100); each of the first test pads is electrically connected to an output terminal of the corresponding switch unit (switch unit 130 corresponding to column SG1 …SGm), and each of the first test pads is electrically connected to the corresponding first test lead; the second test pad and the second test lead (134a,134b or D1 ...D8m) are electrically connected to input terminals of the switch units (130); and the third test pad (wiring 174a..c) and the switch control line (CLA,CLB or T_gate_C1..3) are electrically connected to control terminals of the switch units (130).
Kim does not teach explicitly display panels formed on a mother substrate which is cut to obtain independent display panels after testing is complete, the test circuit simultaneously testing the display panels.
However, Cho teaches in figure(s) 1-12 display panels (display panel 100; para. 84 - mother substrate m may include a plurality of the organic light-emitting display panels 100 that are arrayed in a matrix; figure 8) formed on a mother substrate (mother substrate m) which is cut to obtain independent display panels after testing is complete, (para. 84 - test pads TP that are connected to ends of wirings 181, 182, 191, 192, 193, and 194) simultaneously testing the display panels. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim by having display panels formed on a mother substrate which is cut to obtain independent display panels after testing is complete, the test circuit simultaneously testing the display panels as taught by Cho in order to provide "A method of testing an organic light-emitting display panel, a mother substrate testing apparatus, method of testing an organic light-emitting display panel includes operations of applying an electric field to an encapsulation layer of the organic light-emitting display panel and determining a defect of the organic light-emitting display panel" (abstract of Cho).

Regarding claim 2, Kim teaches in figure(s) 1-5 the test circuit according to claim 1, wherein the switch unit is a transistor (transistor SW1,SW2).

Regarding claim 4, Kim teaches in figure(s) 1-5 the test circuit according to claim 2, wherein the second test pad (pads unit 180 connected to 130) and the third test pad (para. 77 -  pads of test signal wiring 174a..c for test unit 160,170) neighbor upon each other.

Regarding claim 5, Kim teaches in figure(s) 1-5 the test circuit according to claim 2, wherein the transistor is an N-type thin film transistor (para. 82 - NMOS-type transistor; para. 40 -  thin film transistors (TFT)).

Regarding claim 6, Kim teaches in figure(s) 1-5 the test circuit according to claim 2, wherein an input terminal (IO terminals D1 …D8m) of the transistor is a source or a drain, an output terminal of the transistor is the drain or the source, and a control terminal (CLA,CLB, T_Gate_C1…3) of the transistor is a gate.

Regarding claim 7, Kim teaches in figure(s) 1-5 the test circuit according to claim 1, wherein the first test pads (ATP1 …ATPm/150) are arranged in an array along an extending direction of the second test lead (134a,134b/130).

Regarding claim 8, Kim teaches in figure(s) 1-5 the test circuit according to claim 1, wherein the second test lead (134a,134b/130) and the switch control line (CLA,CLB or T_gate_C1..3) are disposed in parallel.

Regarding claim 9, Kim teaches in figure(s) 1-5 a test method for display panels (display panel 100; figures 2,4), the test method comprising: 

switch units (switch unit 130, SW1,SW2; figures 2,4); 
first test leads (para. 6 - plurality of leads for connecting pixel-array substrates and driving circuits; leads of test units 150 connected to datapads DP1 …DP4m); 
first test pads (pads unit 180 ATP1 …ATPm connected to 150); and 
a second test pad (pads unit 180 connected to 130), a second test lead (wirings 134a,134b or D1 ...D8m; para. 6 - plurality of leads for connecting pixel-array substrates and driving circuits; leads of units 130), a third test pad (para. 77 -  pads of test signal wiring 174a..c for test unit 160,170; figure 4) and a switch control line (CLA,CLB or T_gate_C1..3; figure 4); 
wherein numbers of the switch units, the first test leads and the first test pads are the same (plurality array test pads ATP1 …ATPm based on each column); each of the first test leads is electrically connected to a corresponding one of the display panels (corresponding arrays of pixel unit 110); each of the first test pads is electrically connected to an output terminal of the corresponding switch unit (switch unit 130 corresponding to column SG1 …SGm), and each of the first test pads is electrically connected to the corresponding first test lead; the second test pad and the second test lead (134a,134b or D1 ...D8m) are electrically connected to input terminals of the switch units (130); and the third test pad (wiring 174a..c) and the switch control line (CLA,CLB or T_gate_C1..3) are electrically connected to control terminals of the switch units (130);
(130) to turn off through the third test pad, and applying a first test signal to the display panel corresponding to the first test pad through the first test pad (pads unit 180 ATP1 …ATPm connected to 150); and controlling the switch units to turn on through the third test pad (para. 77 -  pads of test signal wiring 174a..c for test unit 160,170), and applying a second test signal (scan lines S1…Sn) to the display panels through the second test pad (pads unit 180 connected to 130).
Kim does not teach explicitly display panels formed on a mother substrate which is cut to obtain independent display panels after testing is complete, the test circuit formed on the mother substrate and simultaneously testing the display panels.
However, Cho teaches in figure(s) 1-12 display panels (display panel 100; para. 84 - mother substrate m may include a plurality of the organic light-emitting display panels 100 that are arrayed in a matrix; figure 8) formed on a mother substrate (mother substrate m) which is cut to obtain independent display panels after testing is complete, the test circuit (para. 84 - test pads TP that are connected to ends of wirings 181, 182, 191, 192, 193, and 194) the test circuit formed on the mother substrate and simultaneously testing the display panels. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim by having display panels formed on a mother substrate which is cut to obtain independent display panels after testing is complete, the test circuit formed on the mother substrate and simultaneously testing the display panels as taught by Cho in order to provide "A method of testing an organic light-emitting display panel, a mother substrate testing apparatus, method of testing an organic light-emitting display panel includes operations of applying an electric field to an encapsulation layer of the organic light-emitting display panel and determining a defect of the organic light-emitting display panel" (abstract).

Regarding claim 10, Kim teaches in figure(s) 1-5 the test method according to claim 1, wherein the switch unit is a transistor (transistor SW1,SW2).

Regarding claim 12, Kim teaches in figure(s) 1-5 the test method according to claim 10, wherein controlling the transistors (para. 82 - NMOS-type transistor) to turn off through the third test pad comprises: applying a low level signal to the third test pad to control the transistors to turn off; and controlling the transistors to turn on through the third test pad comprises: applying a high level signal to the third test pad to control the transistors to turn on (commonly known N-transistor gate control).

Regarding claim 13, Kim teaches in figure(s) 1-5 the test method according to claim 10, wherein controlling the transistors to turn off through the third test pad comprises: applying no control signal (para. 51 -  a wiring test signal and a wiring test control signal, which are direct currents, and supplies the wiring test signal to the wirings arranged in the fanout unit 200 in response to the wiring test control signal. On the other hand, the wiring test unit 160 is an off state during the array test S2. The wiring test unit 160 may test short-circuits/open-circuits of the wirings of the fanout unit 200 during the panel test S4 after the array test S2) to the third test pad (para. 77 -  pads of test signal wiring 174a..c for test unit 160,170; figure 4) to control the transistors to turn off.

Regarding claim 15, Kim teaches in figure(s) 1-5 the test method according to claim 9, the second test pad (pads unit 180 connected to 130) and the third test pad (para. 77 -  pads of test signal wiring 174a..c for test unit 160,170) neighbor upon each other.

Regarding claim 16, Kim teaches in figure(s) 1-5 the test method according to claim 10, wherein the transistor is an N-type thin film transistor (para. 82 - NMOS-type transistor; para. 40 -  thin film transistors (TFT)).

Regarding claim 17, Kim teaches in figure(s) 1-5 the test method according to claim 10, wherein an input terminal (IO terminals D1 …D8m) of the transistor is a source or a drain, an output terminal of the transistor is the drain or the source, and a control terminal (CLA,CLB, T_Gate_C1…3) of the transistor is a gate.

Regarding claim 18, Kim teaches in figure(s) 1-5 the test method according to claim 9, wherein the first test pads (ATP1 …ATPm/150) are arranged in an array along an extending direction of the second test lead (134a,134b/130).

Regarding claim 19, Kim teaches in figure(s) 1-5 the test method according to claim 9, wherein the second test lead (134a,134b/130) and the switch control line (CLA,CLB or T_gate_C1..3) are disposed in parallel.

Regarding claim 20, Kim teaches in figure(s) 1-5 a test circuit for display panels (display panel 100; figures 2,4), the test circuit comprising: 
switch units (switch unit 130, SW1,SW2; figures 2,4) formed on the mother substrate (para. 7 - chip-on-glass (COG) or system-on-panel (SOP) technologies; para. 9 - array test unit may comprise an array test pad electrically connected to a plurality of data pads through a plurality of array test switches); 
first test leads (para. 6 - plurality of leads for connecting pixel-array substrates and driving circuits; leads of test units 150 connected to datapads DP1 …DP4m) formed on the mother substrate (COG/SOP); 
first test pads (pads unit 180 ATP1 …ATPm connected to 150) formed on the mother substrate (COG/SOP); and 
(pads unit 180 connected to 130), a second test lead (wirings 134a,134b or D1 ...D8m; para. 6 - plurality of leads for connecting pixel-array substrates and driving circuits; leads of units 130), a third test pad (para. 77 -  pads of test signal wiring 174a..c for test unit 160,170; figure 4) and a switch control line (CLA,CLB or T_gate_C1..3; figure 4) formed on the mother substrate (COG/SOP); 
wherein numbers of the switch units, the first test leads and the first test pads are the same (plurality array test pads ATP1 …ATPm based on each column); each of the first test leads is electrically connected to a corresponding one of the display panels (corresponding arrays of pixel unit 110); each of the first test pads is electrically connected to an output terminal of the corresponding switch unit (switch unit 130 corresponding to column SG1 …SGm), and each of the first test pads is electrically connected to the corresponding first test lead; the second test pad and the second test lead (134a,134b or D1 ...D8m) are electrically connected to input terminals of the switch units (130); and the third test pad (wiring 174a..c) and the switch control line (CLA,CLB or T_gate_C1..3) are electrically connected to control terminals of the switch units (130);
wherein the second test pad (pads unit 180 connected to 130) and the third test pad (para. 77 -  pads of test signal wiring 174a..c for test unit 160,170) neighbor upon each other; the second test lead (134a,134b/130) and the switch control line (CLA,CLB or T_gate_C1..3) are disposed in parallel; and the first test pads (ATP1 …ATPm/150) are arranged in an array along an extending direction of the second test lead (134a,134b/130).

However, Cho teaches in figure(s) 1-12 display panels (display panel 100; para. 84 - mother substrate m may include a plurality of the organic light-emitting display panels 100 that are arrayed in a matrix; figure 8) formed on a mother substrate (mother substrate m) which is cut to obtain independent display panels after testing is complete, the test circuit (para. 84 - test pads TP that are connected to ends of wirings 181, 182, 191, 192, 193, and 194) simultaneously testing the display panels. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim by having display panels formed on a mother substrate which is cut to obtain independent display panels after testing is complete, the test circuit simultaneously testing the display panels as taught by Cho in order to provide "A method of testing an organic light-emitting display panel, a mother substrate testing apparatus, method of testing an organic light-emitting display panel includes operations of applying an electric field to an encapsulation layer of the organic light-emitting display panel and determining a defect of the organic light-emitting display panel" (abstract).

Allowable Subject Matter

Claim(s) 3, 11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding claim(s) 3, 11 and 14 the prior arts of record do not fairly teach or suggest “fourth test pads formed on the mother substrate and each corresponding to one of the display panels, wherein each of the fourth test pads is electrically connected to a control terminal of the transistor; wherein the first test pad and the fourth test pad corresponding to the same display panel neighbor upon each other.” including all of the limitations of the base claim and any intervening claims.

Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
  Ka et al.US 8421789) discloses "Mother Substrate Of Organic Light Emitting Display Devices And Method Of Aging The Same".
.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AKM ZAKARIA/Primary Examiner, Art Unit 2868